United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-3346
                       ___________________________

                   Laney Harris; Keith Bursey; Fred Bursey

                     lllllllllllllllllllll Plaintiffs - Appellants

                                          v.

City of Texarkana, A Public Body Corporate; N. Wayne Smith, Mayor of City of
     Texarkana, Arkansas, Individually and in His Official Capacities; Paul
Hackelman, City of Texarkana, Arkansas Public Work Director, Individually and
 in His Official Capacity; Loyd Green; Bubba Green; Bubba Green Towing &
Automotive Center; Nina Walker; Brenda Joyce Green, as Executrix of the Estate
                                of Loyd Green

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
               for the Western District of Arkansas - Texarkana
                               ____________

                            Submitted: April 6, 2015
                             Filed: April 15, 2015
                                 [Unpublished]
                                ____________

Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
      Laney Harris, Keith Bursey, and Fred Bursey appeal following the district
court’s1 adverse grant of summary judgment in their pro se 42 U.S.C. §§ 1983 and
1985 action raising claims arising from the towing and attempted towing of their
vehicles from private property.

       Upon careful de novo review, see Peterson v. Kopp, 754 F.3d 594, 598 (8th
Cir. 2014) (review of summary judgment); Faibisch v. Univ. of Minn., 304 F.3d 797,
803 (8th Cir. 2002) (review of judgment on pleadings), we conclude that the district
court properly dismissed the federal claims raised in the complaint. Among other
reasons, appellants were not entitled to a pre-deprivation hearing or a court order
before their vehicles could be removed from their properties, after the vehicles had
been deemed abandoned under city ordinances. See Allen v. City of Kinloch, 763
F.2d 335, 336 (8th Cir. 1985). We reject as meritless appellants’ contention that the
district court failed to consider all of their federal claims, and we also conclude that
the court properly acted within its discretion in declining supplemental jurisdiction
over the pendent state-law claims and dismissing those pendent claims without
prejudice. See 28 U.S.C. § 1367(c)(3).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.

                                          -2-